 Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 1 of 15 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

 GINA BELLENGER, individually and               )
 on behalf all others similarly situated,       )
                                                )
           Plaintiff,                           )    CASE NO.
                                                )
 v.                                             )    CLASS ACTION
                                                )
 ACCOUNTS RECEIVABLE                            )    JURY TRIAL DEMANDED
 MANAGEMENT, INC., and RADIUS                   )
 GLOBAL SOLUTIONS, LLC.,                        )
                                                )
           Defendants.                          )


                                CLASS ACTION COMPLAINT

       Plaintiff, GINA BELLENGER, individually and on behalf of all others similarly situated,

alleges on personal knowledge, investigation of her counsel, and on information and belief as

follows:

                                     NATURE OF ACTION

       1.           This case involves activities conducted by Defendants Accounts Receivable

Management, Inc. (“ARM”) and Radius Global Solutions, LLC (“Radius”) in contacting

individuals believed to be its debtors through use of prerecorded messages and automated calls in

violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., and the Federal

Communications Commission (“FCC” or “Commission”) rules promulgated thereunder, 47 C.F.R.

§ 64.1200 (hereinafter referred to as the “TCPA”).

       2.       Defendants have violated the TCPA by making calls to Plaintiff and Class Members

using an “automatic telephone dialing system” and an “artificial or prerecorded voice” as described

in 47 U.S.C. § 227 (b)(1), without Plaintiff’s and Class Members’ prior express consent within the

meaning of the TCPA.
 Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 2 of 15 PageID 2



        3.          Plaintiff brings this action for injunctive relief and statutory damages, all arising

from the illegal activities of Defendants, which used pre-recorded and automatically dialed

messages to solicit payment from individuals it presumably believed to be debtors.

                                    JURISDICTION AND VENUE

        4.          This matter in controversy exceeds $5,000,000, as each member of the proposed

Class of thousands is entitled to up to $1,500.00 in statutory damages for each call that has

violated the TCPA. Accordingly, this Court has jurisdiction pursuant to § 1332(d)(2). Further,

Plaintiff alleges a national class, which will result in at least one Class member belonging to a

different state. Therefore, both elements of diversity jurisdiction under the Class Action

Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

        5.          This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

        6.          This Court has personal jurisdiction over Defendants because the conduct at

issue in this case occurred, among other locations, in Florida.

        7.          Venue is proper because a substantial portion of the events complained of occurred

in this District.

                                                PARTIES

        8.          Plaintiff Gina Belleneger is, and at all times mentioned herein was, an individual

citizen of the State of Florida residing in the City of Tampa.

        9.          Defendant Accounts Receivable Management, Inc. (“ARM”) is a New Jersey

corporation with its principal place of business in Thorofare, New Jersey. ARM is a debt

collection agency.




                                                     2
    Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 3 of 15 PageID 3



        10.      Defendant Radius Global Solutions, LLC (“Radius”) is Minnesota limited

liability company with its principal place of business in Edina, Minnesota. Radius is a

collection agency. In 2014, Radius acquired ARM.

                        THE TELEPHONE CONSUMER PROTECTION
                            ACT OF 1991 (TCPA), 47 U.S.C. § 227

        11.      In 1991, Congress enacted the TCPA1 in response to a growing number of

consumer complaints regarding certain telemarketing practices.

        12.      The TCPA regulates, among other things, the use of automated telephone

equipment, or “autodialers.” Specifically, the plain language of section 227(b)(1)(A)(iii) prohibits

the use of autodialers to make any call to a wireless number in the absence of an emergency or the

prior express consent of the called party. The TCPA defines an “automatic telephone dialing

system” as “equipment which has the capacity—(A) to store or produce telephone numbers to be

called, using a random or sequential number generator; and (B) to dial such numbers.” 2

        13.      This statutory language dictates that “the term ‘automatic telephone dialing system’

means equipment which has the capacity—(1) to store numbers to be called or (2) to produce

numbers to be called, using a random or sequential number generator—and to dial such numbers

automatically (even if the system must be turned on or triggered by a person).” Marks v. Crunch

San Diego, LLC, No. 14-56834, 2018 WL 4495553, at *8 (9th Cir. Sept. 20, 2018) (emphasis

supplied). 3


1
  Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991), codified at 47
U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications Act of 1934, 47 U.S.C. § 201
et seq.
2
  47 U.S.C. § 227(b)(1)(A)(iii).
3
  In the past, the FCC has held that this definition is satisfied when a dialing system has the capacity to call
“a given set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re Rules
& Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14,014, ¶ 133
(2003); see also In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
23 F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a dialing system “meets the definition of

                                                       3
 Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 4 of 15 PageID 4



        14.     According to findings by the FCC, the agency Congress vested with authority to

issue regulations implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

wireless customers are charged for incoming calls whether they pay in advance or after the minutes

are used.4

        15.     The 2003 FCC order defined a predictive dialer as “an automated dialing system

that uses a complex set of algorithms to automatically dial consumers’ telephone numbers in a

manner that ‘predicts’ the time when a consumer will answer the phone and a telemarketer will be

available to take the call.”5 The FCC concluded that “[t]he basic function of such equipment . . .

[is] the capacity to dial numbers without human intervention.” 6 A 2008 Declaratory Ruling

“affirm[ed] that a predictive dialer constitutes an automatic telephone dialing system and is subject

to the TCPA’s restrictions on the use of autodialers.”7 And in yet another order issued in 2012, the

FCC again reiterated that the TCPA’s definition of an ATDS “covers any equipment that has the

specified capacity to generate numbers and dial them without human intervention regardless of

whether the numbers called are randomly or sequentially generated or come from calling lists.” 8




autodialer only when it randomly or sequentially generates telephone numbers, not when it dials numbers
from customer telephone lists” and reasoning that “the teleservices industry had progressed to the point
where dialing lists of numbers was far more cost effective”).
4
  Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No.
02-278, Report and Order, 18 FCC Rcd 14014 (2003).
5
  Id. at 14,143 n. 31.
6
  Id. at 14,092.
7
  In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991
(“2008 FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559, 43 Communications Reg. (P&F)
877, 2008 WL 65485 (F.C.C.) (2008).
8
  In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC Rcd.
15391, 15399 (2012).

                                                   4
    Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 5 of 15 PageID 5



In 2018, a decision struck down portions of a 2015 FCC Order, but “the prior FCC Orders are still

binding.”9

        16.     Courts have also held that, based on the TCPA’s statutory language, a predictive

dialing system constitutes an ATDS under the TCPA.             See, e.g., Marks, 2018 WL 4495553

(“Although Congress focused on regulating the use of equipment that dialed blocks of sequential

or randomly generated numbers—a common technology at that time—language in the statute

indicates that equipment that made automatic calls from lists of recipients was also covered by

the TCPA.”) (emphasis supplied); accord Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,

638-39 (7th Cir. 2012).

        17.     Further, courts have long held that that a “called party” under the TCPA is the

recipient of the call, not the party the caller was intending to reach.10

        18.     On January 4, 2008, the FCC released a Declaratory Ruling wherein it confirmed

that autodialed and prerecorded message calls to a wireless number by a creditor (or on behalf of

a creditor) are permitted only if the calls are made with the “prior express consent” of the called

party.11 The FCC “emphasize[d] that prior express consent is deemed to be granted only if the

wireless number was provided by the consumer to the creditor, and that such number was provided

during the transaction that resulted in the debt owed.”12

        19.     In a portion unaffected by the D.C. Circuit, the 2015 FCC Order held that

consumers may revoke consent through reasonable methods. Thus, consumers may revoke consent

through any reasonable method, including orally: “[c]onsumers generally may revoke, for


9
  Reyes v. BCA Fin. Servs., Inc., Case No. 16-24077-CIV, 2018 WL 2220417, at *11 (S.D. Fla. May 14,
2018).
10
   See, e.g., Osorio v. State FAssetCare Bank, F.S.B., 746 F.3d 1242, 1251 (11th Cir. 2014); Soppet v.
Enhanced Recovery Co., LLC,, 679 F.3d 637, 638-39 (7th Cir. 2012).
11
   2008 FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (¶ 10).
12
   Id.

                                                   5
 Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 6 of 15 PageID 6



example, by way of a consumer-initiated call, directly in response to a call initiated or made by a

caller, or at an in-store bill payment location, among other possibilities.”13

       20.     A single call using both a prerecorded voice and an autodialer constitutes two

violations of the TCPA, even if both violations arose from the same call. See Lary v. Trinity

Physician Fin. & Ins. Servs., 780 F.3d 1101 (11th Cir. 2015).

                                  FACTUAL ALLEGATIONS

       21.     Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153(39).

       22.     Beginning in or around November of 2018, Plaintiff began receiving numerous

autodialed and pre-recorded calls on her cellular phone ((XXX) XXX-2511) from ARM. When

Plaintiff did not pick up the phone, ARM left a prerecorded voicemail informing Plaintiff that

she should call back at 888-548-8829. There was at least one number that appeared in

Plaintiff’s caller ID for these calls: 888-548-8829. This number appears to be associated with

ARM. For example, when this number is called, a representative will answer the call and

acknowledge he/she is employed with ARM.                In addition, an Internet search of the

aforementioned number is associated with ARM. 14            Most recently, Plaintiff received calls

from ARM at the aforementioned number on December 10, 2018 at 12:50 PM and December

18, 2018 at 3:07 PM.

       23.     Plaintiff requested that the calls stop many times. ARM continued to call her

cellular phone anyway.




13
  2015 Order at (¶ 64).
14
   See https://www.bbb.org/us/fl/miramar/profile/collections-agencies/accounts-receivable-management-
inc-0633-31000015.

                                                  6
 Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 7 of 15 PageID 7



       24.    ARM is, and at all times mentioned herein was a “person”, as defined by 47

U.S.C. § 153(39).

       25.    In receiving unwanted and unsolicited calls on her cellular telephone, Plaintiff

suffered concrete harm in the form of lost time spent fielding the unwanted calls and attempting

to get ARM to stop the calls, loss of use of her cellular telephone as the calls came in, and the

invasion of privacy and intrusion upon her seclusion.

       26.    All telephone contact made by ARM to Plaintiff on her cellular telephone

occurred via an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1),

and used “an artificial or prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A).

       27.    The telephone numbers on which ARM used to contact Plaintiff were an

“artificial or prerecorded voice” made by an “automatic telephone dialing system,” and were

assigned to a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       28.    Plaintiff did not provide her “prior express consent” allowing ARM to place

telephone calls to Plaintiff’s cellular phone utilizing an “artificial or prerecorded voice” and

placed by an “automatic dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

Indeed, Plaintiff was never a customer and/or debtor of ARM or ARM’s clients, nor had she

ever had any dealings with ARM whatsoever before ARM began calling her. In fact, ARM’s

representatives repeatedly asked for someone other than Plaintiff – a person whom Plaintiff

did not know and with whom Plaintiff had no connection to whatsoever.

       29.    Telephone calls made to Plaintiff’s cellular phone by ARM were not “for

emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).

       30.    Telephone calls to Plaintiff’s cellular phone made by ARM utilized an “artificial

or prerecorded voice” and an “automatic telephone dialing system” for non-emergency



                                               7
 Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 8 of 15 PageID 8



purposes and in the absence of Plaintiff’s prior express consent violated 47 U.S.C. §

227(b)(1)(A).

          31.     Under the TCPA and pursuant to the FCC’s January 2008 Declaratory Ruling,

the burden is on ARM to demonstrate that Plaintiff provided it with prior express consent

within the meaning of the statute.15

                                 RADIUS’ VICARIOUS LIABILITY

          32.     Radius is, and at all times mentioned herein was, a “person,” as defined by 47

U.S.C. § 153(39).

          33.     Radius acquired ARM in or around October of 2014.

          34.     On information and belief, Radius and ARM share unity of ownership. On

information and belief, the current president of ARM, Joe Burch, is an Executive Vice

President of Radius. On information and belief, Mr. Burch is in charge of the ongoing

operations at ARM.

          35.     The FCC has stated that a company on whose behalf a telephone call is made

bears the responsibility for any violations. In re Rules and Regulations Implementing the

TCPA, CG Docket No. 02-278, Declaratory Ruling, 23 FCC Rcd 559, 564-65 (¶ 10) (2008)

(“2008 FCC Declaratory Ruling”) (specifically recognizing “on behalf of” liability in the

context of an autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

          36.     The FCC has explained that its rules generally establish that the party on whose

behalf the call is made bears ultimate responsibility for any violations. See In re Rules &




15
     See FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).

                                                     8
 Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 9 of 15 PageID 9



Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order,

10 FCC Rcd 12391, 12397 (¶ 13) (1995).

       37.    ARM made the autodialed and prerecorded message calls described here in “on

behalf of” Radius within the meaning of the FCC’s Declaratory Rulings and 47 U.S.C. §

227(c)(5).

       38.    On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone calling “may be held vicariously

liable under federal common law principles of agency for violations of . . . section 227(b) . . .

that are committed by third-party” callers. In re Joint Petition Filed by DISH Network, LLC

et al. for Declaratory Ruling Concerning the TCPA Rules, CG Docket No. 11-50, Declaratory

Ruling, 28 FCC Rcd 6574, 6574 (¶ 1) (May 9, 2013) (“May 2013 FCC Ruling”).

       39.    Radius is directly liable for the calls placed by ARM because it maintains

control over its agent ARM’s actions, both as to calling and other debt collection activities.

For example, Radius’ Vice President Joe Burch is President of ARM. Mr. Burch controls all

ongoing operations for ARM, including its calling and related debt collection practices.

       40.    As such, Radius was legally responsible for ensuring that ARM complied with

the TCPA, even if Radius did not itself make the calls.

       41.    Radius knew (or reasonably should have known) that ARM was violating the

TCPA on its behalf, and failed to take effective steps within its power to force the caller to

cease that conduct.

       42.    Finally, the May 2013 FCC Ruling states that called parties may obtain

“evidence of these kinds of relationships . . . through discovery, if they are not independently

privy to such information.” Id. at 6592-593 (¶ 46).



                                               9
Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 10 of 15 PageID 10



                               CLASS ACTION ALLEGATIONS

       43.      Plaintiff brings this action on behalf of herself and on behalf of all other persons

similarly situated (hereinafter referred to as “the Class”).

       44.      Plaintiff proposes the following Class definitions, subject to amendment as

appropriate:

       All persons in the United States who received a call from ARM from an automated
       telephone dialing system and/or utilizing a prerecorded voice on or after November
       1, 2014, for whom ARM cannot provide evidence that the Class member provided
       ARM his or her cellular telephone number.

Collectively, all these persons will be referred to as “Class members.” Plaintiff represents, and is

a member of, the Class. Excluded from the Class are Defendants and any entities in which

Defendants have a controlling interest, Defendants’ agents and employees, any Judge to whom

this action is assigned and any member of such Judge’s staff and immediate family, and claims for

personal injury, wrongful death and/or emotional distress.

       45.      Plaintiff proposes the following Subclass, subject to amendment as appropriate:

             All persons within the United States who, between November 1, 2014 and the
             present, (1) received a non-emergency call to their cellular telephone numbers;
             (2) through the use of an automatic telephone-dialing system or an artificial or
             prerecorded voice; (3) from ARM; (4) regarding the collection of alleged debts
             in connection with ARM’s customer accounts; and (5) who were not the
             account holders at the time of the calls.

Collectively, all these persons will be referred to as “Subclass members.” Plaintiff represents, and

is a member of, the Subclass. Excluded from the Subclass are Defendants and any entities in which

Defendants have a controlling interest, Defendants’ agents and employees, any Judge to whom

this action is assigned and any member of such Judge’s staff and immediate family, and claims for

personal injury, wrongful death and/or emotional distress.




                                                  10
Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 11 of 15 PageID 11



       46.     Plaintiff does not know the exact number of members in the Class or Subclass, but

on information and belief, the number of Class and Subclass members at minimum is in the

thousands.

       47.     Plaintiff and all members of the Class and Subclass have been harmed by the acts

of Defendants, including, but not limited to, the invasion of their privacy, annoyance, waste of

time, depletion of their cellular phone battery, and the intrusion on their cellular telephone that

occupied it from receiving legitimate communications.

       48.     This Class Action Complaint seeks injunctive relief and money damages.

       49.     The joinder of all Class and Subclass members is impracticable due to the size and

relatively modest value of each individual claim. The disposition of claims in a class action will

provide substantial benefit to the parties and the judicial economy of the Court in avoiding a

multiplicity of identical suits. The Class and Subclass can be identified easily through records

maintained by Defendants.

       50.     There are well defined, nearly identical, questions of law and fact affecting all Class

and Subclass members. The questions of law and fact involving the Class and Subclass claims

predominate over questions which may affect individual Class and Subclass members. Those

common questions of law and fact include, but are not limited to, the following:

       a.      Whether non-emergency calls made to Plaintiff and Class and Subclass members’

               cellular telephones used an automatic telephone dialing system and/or an artificial

               or prerecorded voice;

       b.      Whether such calls were made by Defendants;

       c.      Whether Defendants can meet their burden of showing they obtained prior express

               consent (i.e., consent that is clearly and unmistakably stated) to make such calls;



                                                 11
Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 12 of 15 PageID 12



       d.      Whether Radius is vicariously liable for the calls placed by ARM;

       e.      Whether Defendant’s conduct was knowing and/or willful;

       f.      Whether Defendants are liable for damages, and the amount of such damages; and

       g.      Whether Defendants should be enjoined from engaging in such conduct in the

               future.

       51.     As a person who received numerous and repeated telephone calls using an

automatic telephone dialing system and an artificial or prerecorded voice, without her prior express

consent within the meaning of the TCPA and Rules, Plaintiff asserts claims that are typical of each

Class and Subclass member. Plaintiff will fairly and adequately represent and protect the interests

of the Class and Subclass, and has no interests which are antagonistic to any member of the Class

or Subclass.

       52.     Plaintiff has retained counsel experienced in handling class action claims involving

violations of federal and state consumer protection statutes, including claims under the TCPA.

       53.     A class action is the superior method for the fair and efficient adjudication of this

controversy. Class wide relief is essential to compel Defendants to comply with the TCPA. The

interest of Class and Subclass members in individually controlling the prosecution of separate

claims against Defendants is small because the statutory damages in an individual action for the

violation of the TCPA are small. Management of these claims is likely to present significantly

fewer difficulties than are presented in many class claims because the calls at issue are all

automated and prerecorded and the Class and Subclass members did not provide prior express

consent, as required under the statute, to authorize such calls to their cellular telephones.

       54.     Defendants have acted on grounds applicable to the Class and Subclass, thereby

making final injunctive relief and corresponding declaratory relief with respect to the Class and



                                                  12
Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 13 of 15 PageID 13



Subclass as a whole appropriate. Moreover, on information and belief, Plaintiff alleges that the

TCPA violations complained of herein are substantially likely to continue in the future if an

injunction is not entered.

                                     CAUSES OF ACTION

                                         FIRST COUNT

  KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
               PROTECTION ACT, 47 U.S.C. § 227, ET SEQ.

        55.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if

fully stated herein.

        56.     The foregoing acts and omissions of ARM constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each of the above cited

provisions of 47 U.S.C. § 227, et seq.

        57.     As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227 et

seq., Plaintiff and each member of the Class and Subclass are entitled to treble damages of up to

$1,500.00 for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

        58.      Plaintiff and all Class and Subclass members are also entitled to and do seek

injunctive relief prohibiting such conduct violating the TCPA by Defendants in the future. Plaintiff

and Class and Subclass members are also entitled to an award of attorneys’ fees and costs.

                                         SECOND COUNT

              STATUTORY VIOLATIONS OF THE TELEPHONE CONSUMER
                     PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.

        59.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.




                                                 13
Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 14 of 15 PageID 14



          60.    The foregoing acts and omissions of Defendants constitute numerous and multiple

violations of the TCPA, including but not limited to each of the above-cited provisions of 47 U.S.C.

§ 227 et seq.

          61.    As a result of Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiff and Class

and Subclass members are entitled to an award of $500.00 in statutory damages for each and every

violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          62.    Plaintiff and Class and Subclass members are also entitled to and do seek injunctive

relief prohibiting Defendants’ violation of the TCPA in the future.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all Class

and Subclass members the following relief against Defendants:

          A.     Injunctive relief prohibiting such violations of the TCPA by Defendants in the

future;

          B.     As a result of Defendants’ willful and/or knowing violations of 47 U.S.C. §

227(b)(1), Plaintiff seeks for herself and each Class and Subclass member treble damages, as

provided by statute, of up to $1,500.00 for each and every violation of the TCPA;

          C.     As a result of Defendants’ violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for

herself and each Class and Subclass member $500.00 in statutory damages for each and every

violation of the TCPA;

          D.     An award of attorneys’ fees and costs to counsel for Plaintiff and the Class and

Subclass;

          E.     An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Class and any Subclasses the Court deems



                                                  14
Case 8:19-cv-00117-CEH-SPF Document 1 Filed 01/16/19 Page 15 of 15 PageID 15



appropriate, finding that Plaintiff is a proper representative of the Class and Subclasses, and

appointing the lawyers and law firms representing Plaintiffs as counsel for the Class and

Subclasses;

       F.     Such other relief as the Court deems just and proper.

 Dated: January 16, 2019                           Respectfully submitted,

                                                   GINA BELLENGER

                                                     /s/ Andrew Shamis
                                                    Andrew J. Shamis, Esq.
                                                    SHAMIS & GENTILE, P.A.
                                                    14 NE 1st Ave., Suite 1205
                                                    Miami, FL 33132
                                                    Telephone (305) 479-2299
                                                    Facsimile (786) 623-0915
                                                    Email: efilings@shamisgentile.com
                                                    Florida Bar # 101754

                                                    THE LAW OFFICES OF JIBRAEL
                                                    S. HINDI, PLLC
                                                    Jibrael S. Hindi, Esq.
                                                    110 SE 6th Street
                                                    Ft. Lauderdale, FL 33301
                                                    Tel: (954) 907-1136
                                                    Fax: (855) 529-9540
                                                    jibrael@jibraellaw.com

                                                    KOZONIS & KLINGER, LTD.
                                                    Gary M. Klinger (pro hac vice forthcoming)
                                                    4849 N. Milwaukee Ave., Ste. 300
                                                    Chicago, Illinois 60630
                                                    Phone: 312.283.3814
                                                    Fax: 773.496.8617
                                                    gklinger@kozonislaw.com

                                                    Attorneys for Plaintiff and
                                                    the Proposed Classes




                                              15
